Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 4, 2020

                                        No. 04-19-00823-CV

                                        John (Jack) PALAU,
                                             Appellant

                                                  v.

       ACT INVESTMENTS, INC.; Capacity Builders, Inc.; and Deborah Montgomery,
                                  Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 19-144
                          Honorable Kirsten Cohoon, Judge Presiding


                                           ORDER

Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

         After the clerk’s record was filed, on March 23, 2020, the court reporter notified this
court that no record was taken at the instruction of the trial court. We set Appellant’s brief due
on April 22, 2020. When Appellant failed to timely file a brief or a motion for extension of time
to file the brief, we advised Appellant his brief was late.
       In response, Appellant filed an “Emergency Demand” to stay the execution sale of
Appellant’s property and complaining that the trial court improperly denied Appellant a
reporter’s record for the hearing on the appellees’ motion for summary judgment.
        “The official court reporter or court recorder must . . . unless excused by agreement of the
parties, attend court sessions and make a full record of the proceedings . . . .” TEX. R. APP. P.
13.1; see In re Larkin, 516 S.W.3d 583, 584–85 (Tex. App.—Houston [1st Dist.] 2017, orig.
proceeding) (conditionally granting a writ of mandamus because the petitioner “specifically
requested that the court reporter record all pretrial and trial proceedings, . . . [and] the trial court
had no discretion to deny [the petitioner’s request]”). But see Michiana Easy Livin’ Country,
Inc. v. Holten, 168 S.W.3d 777, 782–83 (Tex. 2005) (requiring reporter’s records only for
evidentiary hearings, but not for non-evidentiary hearings such as a hearing on a motion for
summary judgment).
        But “to preserve an issue for appeal, the complaining party must show that he properly
objected and that the trial court either ruled on the objection or refused to rule on the objection
and the complaining party objected to the refusal to rule.” In re Larkin, 516 S.W.3d at 585
(citing TEX. R. APP. P. 33.1(a)). Appellant has not shown he preserved a claim of error. See id.
       We ORDER Appellant to file a brief, or a motion for extension of time to file a brief,
within TEN DAYS of the date of this order.
       Appellant also moved this court to stay the execution sale proceedings, but the record
does not show that Appellant superseded the judgment. See TEX. R. APP. P. 24.1 (permitting a
judgment debtor to supersede a judgment); Tex. Emp’rs’ Ins. Ass’n v. Engelke, 790 S.W.2d 93,
95 (Tex. App.—Houston [1st Dist.] 1990, no writ) (“A judgment creditor has a statutory right to
have execution issued to enforce a judgment pending appeal, unless and until a valid supersedeas
bond has been filed.”).
       Appellant’s motion for emergency relief is DENIED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court